DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.	Based upon consideration of all the relevant factors with respect to the claim as a whole, claims 1-20 are held to claim an abstract idea, and are rejected as ineligible subject matter under 35 U.S.C. 101.  
The rationale for this finding is explained below, which is a result of careful consideration of the listed factors when analyzing the claim(s) as a whole to evaluate whether a method claim is directed to an abstract idea.  These factors are not intended to be exclusive or exhaustive.
	I. Factors weighing toward eligibility are: 
a) Recitation of a machine or transformation:  In particular, machine or transformation meaningfully limits the execution of the steps, a machine implements the claimed steps, the article being transformed is particular, an object or substance, the article undergoes a change in state or thing (objectively different function or use);  
b) Practically applying a law of nature to meaningfully limit the execution of the steps; or
c) The claim is more than a mere statement of a concept: It describes a particular solution of the problem to be solved; implements a concept in a tangible way, performance of steps are observable and verifiable.
II. Factors weighing against eligibility are:
a) No recitation or insufficient recitation of a machine or transformation: 

	+ Machine is generically recited such that it covers any machine capable of performing the claimed step(s) or merely an object on which the method operates.
	+ Transformation involves only a change in position or location of the article.
b) Improperly applying a law of nature that would monopolize a natural force or patent a scientific fact (e.g., by claiming every mode of producing an effect of that law of nature); or applied in a merely subjective determination or merely nominally, insignificantly, or tangentially related to the performance of the steps; or
c) The claim is a mere statement of a general concept: Use of the concept, as expressed in the method, would effectively grant a monopoly over the concept; or both known and unknown uses of the concept are covered, and can be performed through any existing or future-devised machinery, or even without any apparatus; or states only a problem to be solved; or general concept is disembodied; or mechanism by which the step(s) are implemented is subjective or imperceptible.
	+ Examples of general concepts: Basic economic practices or theories, basic legal theories, mathematical concepts, mental activity, interpersonal relations or relationships, teaching concepts, human behavior, and instructing how business should be conducted.
4.	Claims 1-20 are rejected under USC 101 because the claimed invention is direct to a method claim, where despite one or more electronic processors is disclosed for controlling a touch sensitive gaming display, the processor appears to be simply a generic processor that does not specify how the controlling of the touch sensitive gaming display is controlled (see the Supreme court decision on the recent "ALICE CORPORATION PTY. LTD v. CLS BANK INTERNATIONAL et al).
	Further claims 1-20 recites the steps of “causing presentation of a conversation interface in a messaging application…”, “determining that none of the gaming applications in the list of gaming applications has been launched in the conversation interface”, “receiving a request from the first 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,913,004. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe a method and system comprising causing presentation of a conversation interface in a messaging application to enable a plurality of participants in a conversation to exchange messages with each other, receiving a request from a first participant to view a list of gaming applications; determining that none of the gaming applications in the list of gaming applications has been launched in the conversation interface; if response to determining that none of the gaming applications in the list of gaming applications has been launched in the conversation interface, generating for display, to the first participant, an interactive menu comprising identifiers of the gaming applications in the list of gaming applications: receiving a request from the first participant of the plurality of participants to launch a gaming application from the displayed interactive menu; and in response to receiving the request to launch the gaming application, switching the interactive menu to a non-interactive state to prevent another one of the plurality of participants from selecting other gaming applications to launch (see claim 1 of US Patent 10,913,004).
7.	Claims 1-20 of the present application discloses every element and limitation of the US Patent 10,913,004. The difference however is that the present application’s claims have more elements that the US Patent, and hence appears to be narrower in scope and is therefore an obvious variant thereof of US Patent 10,913,004.
This is therefore an obviousness-type double patenting rejection. 

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571)270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715